Exhibit IAMGOLD CORPORATION (“IAMGOLD”) and OREZONE RESOURCES INC. (“Orezone”) and OREZONE GOLD CORPORATION (“New Orezone”) AMENDMENT NO. 1 TO PLAN OF ARRANGEMENT AND ARRANGEMENT AGREEMENT January 12, 2009 AMENDMENT NO. 1 TO PLAN OF ARRANGEMENT AND ARRANGEMENT AGREEMENT THIS AMENDING AGREEMENT is dated as of January 12, 2009, AMONG:IAMGOLD CORPORATION, a corporation existing under the laws of Canada; (“IAMGOLD”) AND:OREZONE RESOURCES INC., a corporation existing under the laws of Canada; (“Orezone”) AND:OREZONE GOLD CORPORATION, a corporation existing under the laws of Canada; (“New Orezone”) (each a “Party” and collectively the “Parties”) WHEREAS IAMGOLD, Orezone and
